Per Curiam:
But one alleged error is urged upon this appeal. The action was brought to recover damages for the improper discharge of the plaintiff before the expiration of his term of employment. The defendant denied that the plaintiff was employed for a definite term. The contract of employment was made by the plaintiff and one Dygert, the treasurer of the defendant.
On the trial the plaintiff sought to prove, not by way of impeachment of Dygert, but as direct evidence, admissions alleged to have been made by Dygert to other persons. This evidence the court excluded. The ruling was plainly correct. The declarations of an agent or officer of a corporation are not admissible, except when made as a part of the res gestee, or in the performance of his duties *456as agent or officer. (First Nat. Bank of Lyons v. Ocean Nat. Bank, 60 N. Y. 278.)
The judgment and order appealed from should be affirmed, with costs.
All concurred, except Bartlett, J., not sitting.
Judgment and order affirmed, with costs.